Fourth Court of Appeals
                                            San Antonio, Texas
                                                 July 20, 2017

                                              No. 04-16-00541-CR

                                              Gerardo VENEGAS,
                                                   Appellant

                                                      v.

                                             The STATE of Texas,
                                                   Appellee

                         From the 341st Judicial District Court, Webb County, Texas
                                   Trial Court No. 2014-CRH-001475-D3
                            Honorable Rebecca Ramirez Palomo, Judge Presiding

                                                  ORDER
              The State’s Motion for Extension of Time to File Brief has this date been received and
      filed in the above styled and numbered cause. Extension of time to file the State’s brief is this
      date GRANTED. Time is extended to August 25, 2017.

                                                            PER CURIAM
      ATTESTED TO:         ____________________________
                           LUZ ESTRADA
                           CHIEF DEPUTY CLERK



cc:              David Reuthinger Jr.                            Stephen Foster
                 1110 Victoria St Ste 401                        310 S. St. Mary's
                 Laredo, TX 78040                                Suite 2400
                                                                 San Antonio, TX 78205